FILED
                             NOT FOR PUBLICATION                            SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN FRANCISCO CHAVEZ-                           No. 09-72374
CALDERON,
                                                 Agency No. A098-986-260
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                           **
                            Submitted September 13, 2010


Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Juan Francisco Chavez-Calderon, a native and citizen of El Salvador,

petitions pro se for review of the decision of the Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his appeal from the immigration judge’s denial of his application for asylum.

      We reject Chavez-Calderon’s claim that he is eligible for asylum based on

his contentions that his refusal to join gangs constituted a political opinion, and

that he is a member of a social group consisting of persons who will be persecuted

and intimidated by gangs which the government of El Salvador is unable to

control. See Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009) (refusal to

join a gang does not amount to political opinion); Santos-Lemus v. Mukasey, 542
F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a particular social group “young men

in El Salvador resisting gang violence.”)

      Because Chavez-Calderon failed to demonstrate that he was persecuted on

account of a protected ground, we deny the petition for review.

      PETITION FOR REVIEW DENIED.




                                            2                                    09-72374